Citation Nr: 1632374	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  12-06 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease (DJD), right knee, to include whether a separate compensable rating should be assigned.


REPRESENTATION

Appellant represented by:	Charlotte E. Bramblett-Krantz, Agent


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from July 1975 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified regarding the severity of right knee disability at a personal hearing conducted before the RO in December 2012.  The Veteran testified at a videoconference hearing before the Board in March 2016.  The transcript of each hearing is associated with the Veteran's electronic record. 

The Veteran's claims file is entirely electronic, with records on the virtual VA and VBMS electronic records systems.

The claim of entitlement to service connection for a right hip disability and the claim for an increased evaluation for a right knee disorder from July 28, 2015, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From April 6, 2010 through July 7, 2010, the Veteran's right knee disability was manifested by a partial tear of the medial meniscus, as well as degenerative changes manifested primarily by pain and non-compensable limitation of motion. 

2.  From July 7, 2010 to July 28, 2015, the Veteran's right knee disability was manifested by degenerative changes, patellofemoral pain, bursitis of the right knee, non-compensable limitation of motion, and postoperative residuals of removal of semilunar cartilage, with pain and effusion, but without loose bodies.

3.  Compensable limitation of motion has not been shown during the appeal period.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, the criteria for a 20 percent evaluation for torn meniscus (semilunar cartilage), right knee, are met from April 6, 2010 to July 7, 2010, in addition to the 10 percent evaluation in effect for degenerative changes, right knee.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5258, 5260, 5261 (2015).

2.  With resolution of reasonable doubt in the appellant's favor, from July 7, 2010 to July 28, 2015, the criteria for a separate, 10 percent evaluation for residuals, removal of semilunar cartilage, in addition to the 10 percent evaluation for degenerative joint disease, right knee, are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5259, 5260, 5261 (2015).

3.  The criteria for a rating in excess of 10 percent for degenerative changes of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to an evaluation in excess of 10 percent for right knee disability.  As set forth in the decision below, this is a complex issue involving multiple diagnostic codes used to evaluate knee disability and their interaction with each other.  

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015).  The VCAA applies to the instant claims of entitlement to service connection and increased initial ratings. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided all required VCAA notice regarding the increased rating claim in a letter issued in April 2011.  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Veteran has not identified any notice error, nor does the Board find any error in notice apparent from the record.  

The Board finds that any defect with regard to the timing or content of the notice in this case is harmless because the Veteran has had numerous opportunities to participate effectively in the processing of the claim for an increased evaluation for his right knee disability.  In particular, the Veteran's testimony, both at a personal hearing in 2012 and at a Videoconference hearing before the Board in 2016 establish that the Veteran understood the criteria for a higher evaluation for right knee disability.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs).  The Veteran was afforded current examinations of the severity of his right knee disability in 2013 and in 2015.  VA treatment records through April 2015 are associated with the claims file.  The Veteran has not identified any other clinical or nonclinical records relevant to the claim. 

As noted above, the Veteran initially testified about the severity of his right knee disability at a personal hearing before a hearing officer in 2012.  The Veteran testified at a March 2016 Videoconference before the undersigned VLJ.  A hearing officer or VLJ who conducts a hearing must fulfill two duties, consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the 2016 Board hearing, the VLJ complied with these requirements, as had the hearing officer at the 2012 personal hearing.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the hearing officer and the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

In March 2013, the Board remanded the Veteran's claim to provide him with a requested Videoconference hearing before the Board.  That hearing was conducted in March 2016.  The requested development has been completed; no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim may be considered on the merits.

Claims for Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

According to Diagnostic Code (DC) 5010, traumatic arthritis is rated under DC 5003, which rates degenerative arthritis.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  For purposes of rating disability resulting from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  38 C.F.R. § 4.71, Plate II.  When flexion of the knee is limited to 60 degrees, a noncompensable rating is assignable under DC 5260.  When flexion is limited to 45 degrees, a 10 percent rating is assignable.  When extension is limited to 5 degrees, a noncompensable rating is assigned under DC 5261.  When extension is limited to 10 degrees, a 10 percent rating may be assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5259.  With respect to DC 5259, limitation of motion is a relevant consideration and the provisions of 38 C.F.R. § 4.40 and 4.45 therefore must be considered.

Under DC 5260, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Under DC 5261 (limitation of extension of the leg), a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

The Board notes that separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings, being rated under DCs 5003-5010 and 5257 (or under DC 5258 or 5259) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under DC 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under DC 5260 or 5261. 

38 C.F.R. § 4.14 states that evaluation of the same manifestations of a disability under different diagnoses, a process called "pyramiding", is to be avoided.  However, where the record reflects that the appellant has multiple problems due to a service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" permitting separate ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.   

Rating in excess of 10 percent for right knee disability

Historically, service connection for residuals of bursitis and cellulitis, right knee, was granted in November 1979.  A 10 percent evaluation was assigned under DC 5019.  That evaluation was continued, under DC 5019, in a December 2005 rating decision.  

In March 2011, the Veteran sent a letter to an elected representative (Member, U.S. House of Representatives) that was accepted as a claim for an increased rating for service-connected right knee disability.  In that letter, the Veteran alleged that he had experienced increased right knee symptoms since the prior year, when he sought VA evaluation and eventually underwent surgical treatment of a torn meniscus.

VA outpatient clinical records reflect that he complained of increased swelling of the right knee on April 6, 2010.  (This is within 1 year of the claim for an increased rating.)  He declined radiologic examination.  However, in May 2010, the swelling had not decreased, and x-rays were again recommended.  Those x-rays disclosed no abnormality.  

The Veteran consulted a private provider, and a partial medial meniscectomy and chondroplasty of the medial compartment and patellofemoral joint were performed on July 7, 2010.  The Veteran sought VA physical therapy in August 2010, reporting that he had undergone a right knee meniscectomy.  At that time, the Veteran was able to walk without an assistive device.  He did not have an antalgic gait pattern, but complained of tightness in the right knee.  He had extension to four degrees, and flexion to 120 degrees.  The Veteran had returned to work full-time.

Physical therapy outpatient treatment records dated in September 2010 reflect that the Veteran's right knee flexion increased to 130 degrees.  VA examination of the Veteran's right knee in February 2011 disclosed that the Veteran complained of pain and stiffness.  Corticosteroid injection was recommended In March 2011, after radiologic examination disclosed no significant joint space loss and no evidence of loose bodies.  In July 2011, the Veteran submitted a request for light duty work to his employer, accompanied by medical recommendations.  The record reflects that the Veteran has continued to work full-time.

At a personal hearing conducted in December 2012, the Veteran testified that he was unable to arise from a kneeling position with the right knee unless he had something available, such as a chair, to assist him to stand.  He testified as to various types of activities and motions that caused exacerbation of right knee pain. 

The Veteran underwent a series of three injections of Supartz (a solution of hyaluronate) into the knee in December 2012 and January 2013.  January 2013 VA outpatient clinical notes describe right knee extension to zero degrees and flexion to 120 degrees or better.  

The Veteran received a series of three injections of Supartz again in May 2013 through June 2013.  The assigned diagnosis was early osteoarthritis, with trace effusion and right knee pain.  VA examination of the right knee in December 2013 revealed right knee flexion to 110 degrees and extension to zero degrees.  With repetitive motion testing, the Veteran's flexion increased to 115 degrees.  The Veteran had functional loss, including weakness, in both knees.  Joint stability testing showed normal stability in both knees.  There was no evidence of patellar subluxation.  The examiner concluded that the service-connected right knee disability did not preclude the Veteran from substantial gainful activity, and noted that the Veteran continued to work full-time.

VA outpatient treatment records in August 2014 to April 2015 reflect that an additional diagnosis, pes anserinus bursitis, was assigned.  For purposes of information only, the Board notes that a bursa is a small synovial tissue-lined structure that helps different tissues glide over one another, as when a tendon slides over another tendon or bone.  The pes anserinus (anserine) bursa of the knee, along with its associated tendons, is located along the proximomedial aspect of the tibia, facilitating motion of the sartorius, gracilis, and semitendinous muscles.  Stedman's Medical Dictionary 259 (27th ed. 2000).  The Veteran received a series of three injections of Supartz in July 2014 and May 2015, and a topical medication for daily use for bursitis of the knee was also prescribed.

The Veteran underwent VA examination of the right knee in July 2015.  The assigned diagnoses were right meniscal tear and patellofemoral pain syndrome, patellofemoral arthroses, and chondromalacia patella.  The examiner noted that the Veteran had private arthroscopic knee surgery for a meniscus tear in July 2010.  VA care had included injections into the right knee on a recurring basis.  The Veteran had flexion from zero degrees to 100 degrees in the right knee, as compared to motion from 0 degrees to 135 degrees in the left knee.  The Veteran had pain with range of flexion, pain with weight-bearing, localized tenderness or pain on palpation of the joint, and crepitus.  The Veteran was, however, able to perform repetitive use motions.  The examiner concluded that the Veteran did not manifest recurrent subluxation or lateral instability, but did have a history of recurrent effusion.  The Veteran reported that he continued to work full-time.

At his March 2016 hearing, the Veteran reported increased symptoms since the last VA examination.  He had begun use a knee brace, continued to have swelling, and sometimes his knee would give out.  The Board notes that the Veteran testified he was still working full-time.  As the Veteran has reported full-time employment throughout the pendency of the appeal, no claim for a total disability evaluation based on individual unemployability (TDIU) is inferred.

The Board has considered whether the Veteran is entitled to a separate, compensable evaluation for limitation of flexion or extension under DCs 5260 or 5261.  However, the Veteran demonstrated retained flexion in excess of 60 degrees (a noncompensable limitation) and retained extension limited by 5 degrees or less (a noncompensable limitation) on each VA examination.  The Board acknowledges that there were post-surgical periods when the Veteran manifested greater limitations of flexion or extension, but the Veteran's limitations of flexion or extension were noncompensable during the great majority of the pendency of this appeal.

As discussed above, the Veteran has already been granted a compensable evaluation for pain and limitation of motion, initially under DC 5019, used to evaluate bursitis, followed by evaluation under a combination of DC 5019 hyphenated with DC 5257.  Hyphenated codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

The Board notes that the clinical evidence does not reflect that the Veteran manifested instability or subluxation during the pendency of this appeal.  In contrast, several providers, including the private provider who conducted the July 2010 surgical procedure, noted degenerative changes of the right knee.  DCs 5003 and 5010, not DC 5257, provide criteria for evaluating degenerative changes.  However, DC 5257 allows for ratings in excess of 10 percent, while DCs 5003 and 5010 limit the maximum schedular evaluation for degenerative change to one major joint to 10 percent.  

Under the circumstances in this case, the use of the hyphenated code, and the hyphenation of DC 5257, for instability, rather than DC 5003, for degenerative changes, did not result in any prejudice to the Veteran, as the assigned rating, a 10 percent evaluation, is the maximum schedular rating that would be assigned under DC 5003 or DC 5019-DC 5003.  The Board finds that the 10 percent evaluation assigned for pain and limitation of motion related to degenerative changes is appropriate under the rating codes used to evaluate knee disabilities.  

However, prior to the July 2010 surgery, the Veteran manifested torn meniscal cartilage in addition to degenerative changes evaluated under DCs 5019 and 5257.  The Rating Schedule provides that knee disability manifested by dislocated cartilage is 20 percent disabling.  From April 6, 2010, to his July 7, 2010 knee surgery to remove the dislocated cartilage, the Veteran met the criteria for a 20 percent evaluation under DC 5259, in addition to the criteria for the 10 percent evaluation under DC 5019-5257.  The Rating Schedule provides no evaluation in excess of 20 percent for dislocated cartilage of one knee, so the 20 percent rating assigned in this decision is the maximum schedular evaluation assignable.

However, the criteria for a 20 percent rating for dislocated semilunar cartilage under DC 5258 were no longer met after the dislocated cartilage was removed on July 7, 2010.  The preponderance of the medical evidence after that date, including the reports of VA examinations in 2013 and 2015, and accompanying radiologic examinations, found no evidence of loose bodies, and no provider indicated that a diagnosis of continuation of or recurrence of torn cartilage was present or suspected.  However, the objective evaluations after the July 7, 2010 surgery reflect that the Veteran's knee was sometimes swollen or that an effusion was present.  The examiner who conducted the 2015 VA examination specifically noted that the Veteran had recurrent effusions.  This evidence establishes that, although the torn cartilage was removed, the residuals of the torn cartilage remained symptomatic.  Such finding warrants a 10 percent evaluation under DC 5259, used to evaluate symptomatic residuals of removal of torn cartilage.  Therefore, assignment of a 10 percent rating under DC 5259, from July 7, 2010 to July 28, 2015, is warranted, in addition to the 10 percent evaluation in effect under DCS 5019-5257.

The Board has considered whether the Veteran is entitled to any additional separate evaluation under any other applicable Diagnostic Code.  The Veteran's extension, to zero degrees throughout the pendency of the appeal, does not warrant a compensable evaluation.  DC 5261.  

The Veteran's range of flexion remained in excess to flexion to 60 digress throughout the pendency of the appeal (with the possible exception of a brief period following the July 7, 2010 surgery) so a separate, compensable evaluation under DC 5260 for limitation of flexion is not applicable.  

The evidence does not demonstrate ankylosis of the right knee, or impairment of the tibia or fibula, specifically malunion or nonunion, or genu recurvatum, so DCs 5256, 5262, and 5263 are not applicable.  The preponderance of the evidence establishes that no rating in excess of 10 percent for degenerative changes is warranted, and that, while an additional, sperate rating is warranted for dislocated meniscal cartilage, and no rating in excess of 20 percent prior to July 7, 2010, or in excess of 10 percent from July 7, 2010, is warranted for that disability.  The Board notes that the AOJ will assign the effective date for the additional separate rating for right knee disability manifested by dislocated cartilage or residuals of removal of dislocated cartilage when this decision is effectuated.  

Under 38 C.F.R. § 3.400(o)(2), the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  Id.; see also 38 U.S.C.A. § 5110(a), (b)(2); Hazan v. Gober, 10 Vet. App. 511 (1997).  Thus, the Board further notes that the effective date of this award of an increased evaluation for right knee disability is not limited to the period on and after the Veteran submitted the claim for increase in March 2011.  


Extraschedular consideration

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the Board must next consider whether the criteria for referral for an extraschedular evaluation, under either DCs 5019-5257 or under DCs 5258 or 5259, are met.  In an exceptional case, where the schedular criteria are found to be inadequate to compensate industrial impairment, the RO or the Board may refer the claim for assignment of an extraschedular evaluation.  38 C.F.R. § 3.321(b).  

The governing criteria for such an award is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked inference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b). 

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In this case, the Veteran's right knee disability due to torn meniscal cartilage is at the maximum schedular designation for such disability, a 20 percent evaluation, while present, prior to July 7, 2010, and at the maximum rating, a 10 percent disability, following removal of the torn cartilage, from that date.  Similarly, the evaluation for degenerative changes, without compensable limitation of range of motion, is at the maximum schedular level under DC 5003, and at the maximum allowable under DC 5019-5257, since no actual instability is shown.

In this case, the examiners have not again found torn meniscal cartilage after July 7, 2010.  Higher evaluations are available if the torn or post-surgical cartilage results in greater (compensable) limitation of motion (DCs 5260, 5261), but, as noted above, such limitation is not present.  

Additional, separate, higher ratings are provided if torn meniscal cartilage or postoperative residuals result in compensable limitation or additional knee disability such as genu recurvatum.  No such additional disability has been found.  The assigned schedular ratings are, therefore, adequate, with the additional separate rating for left knee disability under DC 5258, prior to July 7, 2010, and under DC 5259 from that date.  Referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Further, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds no additional factors or symptoms of service-connected disability that have not been attributed to a specific service-connected condition.  Moreover, the Veteran continued to work full-time as of the most recent VA examination, in 2015, and as of the 2016 Videoconference hearing before the Board, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A separate, compensable 20 percent evaluation for dislocated meniscal cartilage, from April 6, 2010 to July 7, 2010, is granted, in addition to the 10 percent schedular evaluation under DCs 5019-5257, but no higher evaluation is granted for right knee disability, subject to the law and regulations governing the award of monetary benefits.

A separate, compensable 10 percent evaluation for symptomatic residuals of removed dislocated meniscal cartilage is granted from July 7, 2010 to July  28, 2015, in addition to the 10 percent schedular evaluation under DCs 5019-5257, but no higher evaluation for right knee disability is granted, subject to the law and regulations governing the award of monetary benefit.

A rating for right knee limitation of motion in excess of 10 percent is denied for the entire appeal period.


REMAND

At his March 2016 videoconference hearing, the Veteran testified that his right knee disability had increased in severity since his July 28, 2015 VA examination.  The Veteran is entitled to a contemporaneous evaluation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).

The VA examiner who conducted an October 2012 examination found that the Veteran's right hip was normal, and opined that the Veteran did not have a right hip disability.  VA treatment records in January 2013 reflect that a diagnosis of "impingement syndrome, most likely" was assigned.  A provider also commented that prior injections into the hip were given for a diagnosis of trochanteric bursitis.  VA outpatient clinical records through May 2015 reflect continuing complaints of right hip pain "of uncertain etiology."  The Veteran testified that his providers have recently assigned a diagnosis for his hip pain.  The claim must be Remanded to obtain the most recent VA or other treatment records.  Then, an updated VA opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request VA outpatient records dating from April 2015 to the present, to the extent such records are not yet associated with the electronic record available for appellate review.  Associate those records with the VBMS electronic records.  All attempts to obtain records should be documented.

2.  Schedule the Veteran for an examination of the right hip and right knee by an appropriate VA examiner who has not seen him previously to assess the etiology of right hip pain and to assess the severity of right knee disability.  Access to Virtual VA/VBMS must be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail. 

As to the right hip, the examiner should address the following: 

a.  Assign a diagnosis for the Veteran's right hip disability.  If no right hip disability is currently present, the examiner should state whether it is as least as likely as not that a right hip disability has been present at any time during the pendency of this appeal, that is, since March 2012.  If the examiner concludes that no right hip disability has been present at any time since the Veteran's March 2012 claim, present, the examiner should explain the etiology of the Veteran's continuing complaints of right hip pain.

b.  As to the right knee, the examiner should provide all ranges of motion for the right knee, should indicate whether there is any additional limitation of function due to or caused by repetitive movements, fatigue, pain, weakness, lack of endurance or incoordination, etc.  The examination should include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing.  

3.  After taking any further development deemed appropriate, readjudicate the issues on appeal.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his Representative and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


